DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 02, 2020 has been entered.
 
Response to Amendment

Applicant's amendments and accompanying remarks filed on March 15, 2021 have been entered and carefully considered. Claims 1 – 6 are pending in this application. Further, after careful consideration of Applicant’s arguments, the examiner has modified the 103 rejection over Kita’443 in view of Kaneko, Kita and Ploog as detailed in Office action dated October 15, 2020. The invention as currently claimed is not found to be patentable for reasons herein below. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 – 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kita et al. US  5,827,443 (Kita’443) in view of Kaneko et al. JP-2000170076 A (Kaneko) and further in view of Kita et al. US 6,736,858 B2 (Kita), and Klun et al. US 6,762,339 B1 (Klun). English abstract and Machine Translation of the Kaneko reference is used herein. 

Considering claims 1 – 2, Kita’443 teaches a water permeating agent, which imparts water permeability durable against repeated water permeation, and sufficient fiber cohesion to binder fibers, which are processed into textile products, such as nonwovens; said water permeating agent comprises a (poly)alkyl polyalkylenepolyamine amide and a trialkylglycine derivative [Abstract]. Further, Kita’443 teaches that the amount of trialkylglycine derivative (component (b)) is 0.2 to 5 parts by weight based on one part by weight of the polyalkylpolyamine amide its alkylene oxide adducts and mixtures thereof (component (a)); and that the preferred weight ratio of the (poly)alkyl polyalkylenepolyamine amide to the trialkylglycine derivative in the water permeating agent of the present invention is 1 part of the (poly)alkyl polyalkylenepolyamine amide to 1 or more parts of the trialkylglycine 
Kita’443 in view of Kaneko and Kita does not specifically recognize that the fiber treating agent comprises hydroxycarboxylic acid selected from the Markush group described in claim 1 (Applicant’s component C). However, Klun teaches the treatment of hydrophilic fibers with a liquid composition comprising at least one antimicrobial enhancer material such as malic acid or tartaric acid [Col. 7, 18 – 40]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add malic or 

Kita’443 in view of Kita, Kaneko and Klun is silent with regards to the use of Applicant’s components E and F. However, Kita teaches a polymer fiber treated with an agent for imparting liquid permeability, said agent comprises among other components 5 to 20 weight percent of a polyoxyalkylene-modified silicone, corresponding to Applicant’s component E; and 10 to 35 weight percent of an ester consisting of dicarboxylic acid and alkoxylated ricinolein and/or hydrogenated product thereof, in which at least one of hydroxyl groups is esterified with saturated and/or unsaturated monocarboxylic acid, corresponding to Applicant’s component F [Col. 2, lines 25 – 34 and Col. 6, line 13]. Further, Kita teaches that the fiber treating agent of the disclosure provides for minimizing wet-back, which has been attained by modifying the structure of diapers and sanitary napkins, improving the durable hydrophilicity of top sheet and minimizing the time-dependent reduction of the hydrophilicity and to provide fiber and fiber products having excellent properties on their surface [Col. 2, 15 – 222]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include component E and F as taught by Kita to Kita’443 modified by Kaneko and Klun’s agent when it is desired to provide the absorbent article (such as diaper or sanitary item) with improved liquid permeability and minimized wet-back. 
As to the claimed ratio for each component, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize said ratios since it has been held that, where the general conditions of a claim are disclosed in the prior 
Moreover, the examiner notes that while the claims use the transitional phrase “consisting essentially of” that this has been construed as comprising because “For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase consisting essentially of’  for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”). MPEP 2111.03. Also, if an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).  

Considering claims 3 – 6, the additional limitations in the subject claims are also rendered obvious by the cited prior art, because Kaneko and Kita teach that the . 
  
Response to Arguments

Applicant's amendments and accompanying remarks filed on March 15, 2021 have been entered and carefully considered. Further, after careful consideration of Applicant’s arguments, the examiner has modified the 103 rejection over Kita’443 in view of Kaneko, Kita and Ploog as detailed in Office action dated October 15, 2020. The invention as currently claimed is not found to be patentable for reasons herein above. 

Applicant’s arguments with respect to claims 1 – 6 have been considered but they are moot in view of the new grounds of rejection presented above. 

Conclusion
   

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO E. LOPEZ whose telephone number is (571)270-1150.  The examiner can normally be reached on 9AM-5PM M-F. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571 272 7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786